OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered, by
Mason, J.:
A petition for a.rehearing in this case has been filed and has received careful consideration. The petition is denied, but in view of a suggestion that one of the claims of the plaintiff in error did not appear to have been fully considered this addition is’ made to the opinion already handed down:
The plaintiff contends also that a new trial should have been granted on the ground of surprise and because the defendant gave wilfully false testimony.. The denying of the motion for á new trial implies a finding against this .contention upon the facts. The merits of such a controversy can obviously be better determined by the trial court than upon review. We see no cause to disturb the finding made.